Citation Nr: 1603414	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-39 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.

This matter came to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in August 2011 and the transcript is of record.

This matter was remanded in October 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service treatment records reflect that on March 28, 1971, the Veteran was hospitalized after he complained of a sore throat and chest pain.  The diagnosis was upper respiratory infection and he was discharged for the hospital on April 1, 1971.  A clinical record cover sheet reflects a diagnosis of acute upper respiratory infection and a date of disposition of April 1, 1971.  A September 1972 Report of Medical Examination reflects that his 'lungs and chest' were clinically evaluated as normal, and a chest x-ray examination was normal.  

As detailed in the October 2011 Board Remand, at the Board hearing, the Veteran testified that despite being discharged from the hospital on April 1, 1971, he was not fully well.  He asserts that the condition was brought on as a result of living in World War II barracks where he was assigned to shovel the coal to heat the barracks during the winter months.  He testified that he continued to treat his symptoms of chest pain, coughing, and excessive phlegm himself with over-the-counter medication.  Following service, he continued treating with over-the-counter medications to alleviate some of his "problems" and once he realized how serious his condition was he sought medical treatment, which was in or about 2006.  He denied seeking treatment prior to this time.  In light of the in-service diagnosis of acute upper respiratory infection, and the Veteran's lay statements and testimony that he continued to suffer from respiratory symptoms during service and following service, this matter was remanded to afford the Veteran a VA examination.  

In September 2012, the Veteran underwent a VA examination wherein a family nurse practitioner (FNP) opined that the Veteran's lung condition is less likely than incurred in or caused by service.  The examiner noted that the Veteran was treated for an acute upper respiratory infection while on active duty that resolved.  There was no documented objective evidence of a chronic disability related to the upper respiratory infection while on active duty or any other event, injury or illness while on active duty.  

In January 2013, a VA physician reviewed the claims folders essentially finding that were was no material change to the opinion of the FNP.  The physician explained that in the United States the term 'COPD' includes two main conditions - emphysema and chronic bronchitis.  In emphysema, the walls between many of the air sacs are damaged, causing them to lose their shape and become floppy.  This damage also can destroy the walls of the air sacs, leading to fewer and larger air sacs instead of many tiny ones.  If this happens, the amount of gas exchange in the lungs is reduced.  In chronic bronchitis, the lining of the airways is constantly irritated and inflamed.  This causes the lining to thicken.  Lots of thick mucus forms in the airways, making it hard to breathe.  Cigarette smoking is the leading cause of COPD.  Most people who have COPD smoke or used to smoke.  Long-term exposure to other lung irritants, such as air pollution, chemical fumes, or dust, also may contribute to COPD.  The examiner opined that the Veteran's COPD is a stand-alone entity that is neither due to nor aggravated by the acute respiratory condition shown in the service medical records in April 1971, approximately 40 years ago, which resolved without residuals at that time with proper treatment.  

A September 2013 evaluation with R.R.M., M.D., reflects that the Veteran was seeking reevaluation of his pulmonary condition.  A VBMS entry on September 30, 2013, Medical Treatment Record-Non-Government Facility, it was noted that the Veteran has a history of exposure to dust from coal when he was in service, and at that time he was complicated with pneumonia.  Upon evaluation, the examiner diagnosed shortness of breath and COPD.  Dr. R.R.M. noted the following:

His pulmonary function test shows evidence of mild obstruction with reduction in the maximum voluntary ventilation, adequate lung volumes but with some reduction in the gas exchange parameters.  It shows evidence of obstructive airways disease, oxygen exchange impairment.  The shortness of breath can be a combination of his muscle skeletal condition as can be appreciated by a reduction in the maximum voluntary ventilation, also according to the patient he was exposed to high concentration of coal dust, I cannot completely rule out that actually impairment in gas exchange can be related to this exposure but can be likely to a 50% or higher degree of possibility.  

As detailed, Dr. R.R.M. suggested a relationship between the Veteran's COPD and his reported in-service coal exposure.  Unfortunately, the VA examiners did not address the Veteran's lay assertions of in-service exposure to coal and did not address his self-treatment.  Thus, remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request that the January 2013 VA examiner (or another VA examiner if the January 2013 VA examiner is unavailable) review the claims and virtual folders and respond to the following:

Did COPD at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to his reported in-service exposure to coal?

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

An examination should only be scheduled if deemed necessary by the VA examiner.

2.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection for lung disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




